Per Curiam.

The issue presented is the construction and applicability of the 1947 reciprocity agreement. The Tax Commissioner, appellant herein, contends that it does not and was not intended to exempt the appellees from the payment of the highway use tax under Section 5728.01 et seq., Revised Code, for their operation of motor vehicles over Ohio highways. The appellees contend that they were not subject to such tax because of the 1947 reciprocity agreement.
The Ohio-West Virginia reciprocity agreement of 1947, involved herein, was before this court in the case of Geo. F. Alger Co. v. Bowers, Tax Commr., 164 Ohio St., 122, although not specifically referred to in the opinion. The issue here presented was therein presented and determined. (See, also, Crawford Transport Co., Inc., v. Bowers, Tax Commr., ante, 367.) Therefore, under the doctrine of stare deeisis, the - decisions of the Board of Tax Appeals are affirmed on authority of that case.

Decisions affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and Herbert, JJ., concur.
Peck, J., not participating.